                                   1                    IN THE UNITED STATES DISTRICT COURT

                                   2                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    KIARA ROBLES,                          Case No. 17-cv-04864-CW
                                   5               Plaintiff,                  ORDER DISMISSING WITHOUT
                                                                               PREJUDICE CLAIMS AGAINST
                                   6          v.                               DEFENDANT IAN DABNEY MILLER
                                                                               AND DENYING PLAINTIFF KIARA
                                   7    IN THE NAME OF HUMANITY, WE            ROBLES’ REQUESTS FOR
                                        REFUSE TO ACCEPT A FASCIST             CERTIFICATION, STAY AND
                                   8    AMERICA, et al.,                       EXTENSION OF TIME
                                   9               Defendants.
                                                                               (Docket No. 102)
  United States District Court
Northern District of California




                                  10

                                  11
                                            Plaintiff Kiara Robles filed her Second Amended Complaint
                                  12
                                       against Defendant Raha Mirabdal alleging a count of a violation
                                  13
                                       of the Bane Act and Defendant Ian Dabney Miller alleging counts
                                  14
                                       of assault, battery and a violation of the Bane Act, all of which
                                  15
                                       are state law claims.     On December 4, 2018, the Court granted
                                  16
                                       Defendant Mirabdal’s motion to dismiss and dismissed without
                                  17
                                       prejudice Plaintiff’s claim against Mirabdal because Plaintiff
                                  18
                                       failed to respond to Mirabdal’s motion to dismiss despite an
                                  19
                                       extension by the Court, thereby failing to prosecute her case
                                  20
                                       against Mirabdal.   Docket No. 101.   On January 14, 2019,
                                  21
                                       Plaintiff, now pro se, filed requests to certify to the Ninth
                                  22
                                       Circuit the Court’s order revoking her counsel’s pro hac vice
                                  23
                                       status, to stay the proceedings and to extend time to respond to
                                  24
                                       Defendant Mirabdal’s motion to dismiss.    Docket No. 102.   The
                                  25
                                       Court had previously dismissed with prejudice claims alleging §
                                  26
                                       1983 violations against the University of California Board of
                                  27
                                       Regents and the City of Berkeley.     The only remaining claims are
                                  28
                                   1   Plaintiff’s state law claims against Defendant Dabney Miller.        A

                                   2   case management conference was scheduled for January 15, 2019.

                                   3   No case management statements were filed as ordered and no one

                                   4   appeared for the conference.

                                   5        The Court hereby sua sponte dismisses without prejudice

                                   6   Plaintiff’s claims against Defendant Dabney Miller.      A court “may

                                   7   sua sponte decline to exercise supplemental jurisdiction over

                                   8   remaining state law claims” when a district court has dismissed

                                   9   all claims over which it has original jurisdiction.      Sikhs for
  United States District Court
Northern District of California




                                  10   Justice “SFJ”, Inc. v. Facebook, Inc., 144 F. Supp. 3d. 1088,

                                  11   1096 (N.D. Cal. 2015).   In determining whether to decline

                                  12   supplemental jurisdiction, a court considers judicial economy,

                                  13   convenience, fairness and comity.      Oliver v. Ralphs Grocery Co.,

                                  14   654 F.3d 903, 911 (9th Cir. 2011).

                                  15        Here, the factors tip in favor of declining supplemental

                                  16   jurisdiction.   The case has not proceeded very far as it has not

                                  17   gone beyond the pleading stage and discovery has not yet started.

                                  18   Moreover, Plaintiff brought only state law claims against

                                  19   Defendant Dabney Miller; this tips in favor of declining

                                  20   supplemental jurisdiction because state courts should interpret

                                  21   state law in the first instance.       Sikhs for Justice, 144 F. Supp.

                                  22   3d at 1097; see also Banga v. Kohl’s Dept Stores, Inc., C 13-

                                  23   00275 SBA, 2013 WL 6734116, at *5 (N.D. Cal. Dec. 20, 2013)

                                  24   (declining supplemental jurisdiction because the case was still

                                  25   in the “early [pleading] stage”).

                                  26        The Court also finds Plaintiff’s requests for certification,

                                  27   a stay and an extension to be meritless and hereby denies them.

                                  28   The Court has already denied Plaintiff’s request to certify to
                                                                          2
                                   1   the Ninth Circuit the Court’s order revoking her counsel’s pro

                                   2   hac vice status.   Docket No. 99 at 8-10.   Further, because the

                                   3   Court has already dismissed Plaintiff’s claims against Mirabdal

                                   4   after giving her an extension to respond and warning her that

                                   5   dismissal was possible if she did not respond, Plaintiff cannot

                                   6   seek to respond to Mirabdal’s motion to dismiss now.      Lastly,

                                   7   Plaintiff’s request to stay proceedings is moot since no other

                                   8   claims remain for the Court to stay.

                                   9        For the foregoing reasons, the Court hereby declines
  United States District Court
Northern District of California




                                  10   supplemental jurisdiction and DISMISSES WITHOUT PREJUDICE

                                  11   Plaintiff’s remaining state law claims against Defendant Dabney

                                  12   Miller.   Since the claims against Dabney Miller and Mirabdal were

                                  13   dismissed without prejudice and are state law claims, the

                                  14   dismissal is without prejudice to re-filing in state court,

                                  15   although she must do so timely.   The Court also DENIES

                                  16   Plaintiff’s pending requests (Docket No. 102).    Because no other

                                  17   claims remain in the matter, the Court DIRECTS the Clerk of the

                                  18   Court to close the file.   The parties shall bear their own costs.

                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: January 16, 2019
                                                                             CLAUDIA WILKEN
                                  22                                         United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                         3
